Title: Thomas Jefferson to William Wirt, 18 June 1810
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
             
                     Monticello 
                     June 18. 10.
          
          
		  
		  This letter  is for yourself alone. I have recieved a communication thro’ D. Carr for which I sincerely thank you. I am busily engaged in collecting materials from the offices, arranging, E extracting Etc so as to place a very plain case in your hands. when fully possessed of the materials, I shall state the points on which I consider myself justified, submit the matter to my counsel,
			 recieve their advice, & concert with them the course of defence. I consider this as a duty I owe to the public, and that this is the only part of the business they will permit me to be
			 charged
			 with. I
			 imagine the government will give us the aid of mr Rodney, of their own motion.
			 do
			 you not think we should engage  mr Tazewell. I am strongly of that opinion myself, because he would be able either for us or against us. yet you know him so much better than I do that I ask your advice, & your’s alone, & will
			 be governed entirely by it. be so good as to give it by return of post, as no time should be lost.
			 I have inclosed to mr Hay a letter from mr Rodney which I have requested him to hand to you, & I pray you after perusal to put it under cover to me.
			  Affectionately yours
          
            Th:
            Jefferson
        